Exhibit 10.22


EXECUTION COPY


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made as of this 1st day of
January, 2004, by and between DISCOVERY LABORATORIES, INC., a Delaware
corporation (the “Company”), and JOHN G. COOPER (the “Executive”).
 
WHEREAS, the Executive is currently employed by the Company as its Executive
Vice President and Chief Financial Officer pursuant to that certain employment
agreement dated as of December 10, 2001, by and between the Company and the
Executive (the “Employment Agreement”); and
 
WHEREAS, the Company and the Executive desire to amend and restate the
Employment Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and the Executive hereby agree to
amend and restate the Employment Agreement in its entirety to read as follows:


1.  Certain Definitions. Certain definitions used herein shall have the meanings
set forth on Exhibit A attached hereto.
 
2.  Term of the Agreement. The term (“Term”) of this Agreement shall commence on
the date first above written and shall continue through December 31, 2005;
provided, however, that commencing on January 1, 2006, and on each January 1st
thereafter, the term of this Agreement shall automatically be extended for one
additional year, unless at least 90 days prior to such January 1st date, the
Company or the Executive shall have given notice that it does not wish to extend
this Agreement. Upon the occurrence of a Change of Control during the term of
this Agreement, including any extensions thereof, this Agreement shall
automatically be extended until the end of the Effective Period if the end of
the Effective Period is after the then current expiration date of the Term.
Notwithstanding the foregoing, this Agreement shall terminate prior to the
scheduled expiration date of the Term on the Date of Termination.
 
3.  Executive’s Duties and Obligations.
 
(a)  Duties. The Executive shall continue to serve as the Company’s Executive
Vice President and Chief Financial Officer. The Executive shall continue to be
responsible for all duties customarily associated with this title. The Executive
shall at all times report directly to the Company’s Chief Executive Officer.
 
(b)  Location of Employment. The Executive’s principal place of business shall
continue to be at the Company’s headquarters to be located within thirty (30)
miles of Doylestown, Pennsylvania; provided, that the Executive acknowledges and
agrees that the performance by the Executive of his duties shall require
frequent travel including, without limitation, overseas travel from time to
time.
 
 

--------------------------------------------------------------------------------


 
(c)  Proprietary Information and Inventions Agreement. The Executive has
executed the Company’s standard form of Intellectual Property and Confidential
Information Agreement (the “Confidentiality Agreement. The Executive shall
comply at all times with the terms and conditions of the Confidentiality
Agreement and all other reasonable policies of the Company governing its
confidential and proprietary information.
 
4.  Devotion of Time to Company’s Business.
 
(a)  Full-Time Efforts. During his employment with the Company, the Executive
shall devote substantially all of his time, attention and efforts to the proper
performance of his implicit and explicit duties and obligations hereunder to the
reasonable satisfaction of the Company.
 
(b)  No Other Employment. During his employment with the Company, the Executive
shall not, except as otherwise provided herein, directly or indirectly, render
any services of a commercial or professional nature to any other person or
organization, whether for compensation or otherwise, without the prior written
consent of the Executive Committee or the Board.
 
(c)  Non-Competition During and After Employment. During the Term and for 12
months from the Date of Termination, the Executive shall not, directly or
indirectly, without the prior written consent of the Company, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity (X) compete with the Company in the business of developing or
commercializing pulmonary surfactants or any other category of compounds which
forms the basis of the Company’s material products or any material products
under development on the Date of Termination, or (Y) solicit, encourage, induce
or endeavor to entice away from the Company, or otherwise interfere with the
relationship of the Company with, any person who is employed or engaged by the
Company as an employee, consultant or independent contractor or who was so
employed or engaged at any time during the preceding six (6) months; provided,
that nothing herein shall prevent the Executive from engaging in discussions
regarding employment, or employing, any such employee, consultant or independent
contractor (i) if such person shall voluntarily initiate such discussions
without any such solicitation, encouragement, enticement or inducement prior
thereto on the part of the Executive or (ii) if such discussions shall be held
as a result of or employment be the result of the response by any such person to
a written employment advertisement placed in a publication of general
circulation, general solicitation conducted by executive search firms,
employment agencies or other general employment services, not directed
specifically at any such employee, consultant or independent contractor.
Notwithstanding the foregoing, the 12 month period described in the preceding
sentence shall be extended to 24 months in the event of any termination of the
Executive’s employment described in Section 7(c).
 
(d)  Injunctive Relief. In the event that the Executive breaches any provisions
of Section 4(c) or of the Confidentiality Agreement or there is a threatened
breach thereof, then, in addition to any other rights which the Company may
have, the Company shall be entitled, without the posting of a bond or other
security, to injunctive relief to enforce the restrictions contained therein. In
the event that an actual proceeding is brought in equity to enforce the
provisions of Section 4(c) or the Confidentiality Agreement, the Executive shall
not urge as a defense that there is an adequate remedy at law nor shall the
Company be prevented from seeking any other remedies which may be available.
 
 
2

--------------------------------------------------------------------------------


 
(e)  Reformation. To the extent that the restrictions imposed by Section 4(c)
are interpreted by any court to be unreasonable in geographic and/or temporal
scope, such restrictions shall be deemed automatically reduced to the extent
necessary to coincide with the maximum geographic and/or temporal restrictions
deemed by such court not to be unreasonable.
 
5.  Compensation and Benefits.
 
(a)  Base Compensation. During the Term, the Company shall pay to the Executive
(i) base annual compensation (“Base Salary”) of at least $240,000, payable in
accordance with the Company’s regular payroll practices and less all required
withholdings and (ii) additional compensation, if any, and benefits as
hereinafter set forth in this Section 5. The Base Salary shall be reviewed at
least annually at the start of each calendar year for the purposes of
determining increases, if any, based on the Executive’s performance, the
performance of the Company, inflation, the then prevailing salary scales for
comparable positions and other relevant factors.
 
(b)  Bonuses. During the Term, the Executive shall be eligible for such year-end
bonus, which may be paid in either cash or equity, or both, as is awarded solely
at the discretion of the Compensation Committee of the Board after consultation
with the Company’s Chief Executive Officer, provided, that the Company shall be
under no obligation whatsoever to pay such discretionary year-end bonus for any
year. Any such equity bonus shall contain such rights and features as are
typically afforded to other Company employees of similar level in connection
with comparable equity bonuses awarded by the Company.
 
(c)  Benefits. During the Term, the Executive shall be entitled to participate
in all employee benefit plans, programs and arrangements made available
generally to the Company’s senior executives or to its employees on
substantially the same basis that such benefits are provided to such executives
or employees (including, without limitation profit-sharing, savings and other
retirement plans (e.g., a 401(k) plan) or programs, medical, dental,
hospitalization, vision, short-term and long-term disability and life insurance
plans or programs, accidental death and dismemberment protection, travel
accident insurance, and any other employee welfare benefit plans or programs
that may be sponsored by the Company from time to time, including any plans or
programs that supplement the above-listed types of plans or programs, whether
funded or unfunded); provided, however, that nothing in this Agreement shall be
construed to require the Company to establish or maintain any such plans,
programs or arrangements. Anything contained herein to the contrary
notwithstanding, throughout the Term, Executive shall be entitled to receive
life insurance on behalf of Executive’s named beneficiaries in the amount of
Executive’s then current annual salary for the Term of this Agreement at no cost
to the Executive, except the Company shall have no liability whatsoever for any
taxes (whether based on income or otherwise) imposed upon or incurred by
Executive in connection with any such insurance.
 
(d)  Vacations. During the Term, the Executive shall be entitled to 15 days paid
vacation per year, to be earned ratably throughout the year, 5 days of which may
be carried over from year to year (provided, that in no event shall the
aggregate number of such vacation days carried over to any succeeding year
exceed 10 days).
 
 
3

--------------------------------------------------------------------------------


 
(e)  Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out his duties and responsibilities under this
Agreement and the Company shall reimburse him for all such expenses, in
accordance with reasonable policies of the Company.
 
6.  Change of Control Benefits.
 
(a)  Bonus. The Executive shall be awarded an annual cash bonus for each fiscal
year of the Company ending during the Effective Period at least equal to the
Highest Annual Bonus.
 
(b)  Options. Notwithstanding any provision to the contrary in the Company’s
Amended and Restated 1998 Stock Incentive Plan or any stock option agreement
between the Company and the Executive, all options to acquire Company stock held
by the Executive shall accelerate and become fully vested upon the Change of
Control Date and, in the case of any Change of Control in which the Company’s
common stockholders receive cash, securities or other consideration in exchange
for, or in respect of, their Company common stock, (i) the Executive shall be
permitted to exercise his options at a time and in a fashion that will entitle
him to receive, in exchange for any shares acquired pursuant to any such
exercise, the same per share consideration as is received by the other holders
of the Company’s common stock, and (ii) if the Executive shall elect not to
exercise all or any portion of such options, any such unexercised options shall
terminate and cease to be outstanding following such Change of Control, except
to the extent assumed by a successor corporation (or its parent) or otherwise
expressly continued in full force and effect pursuant to the terms of such
Change of Control.
 
7.  Termination of Employment.
 
(a)  Termination by the Company for Cause or Termination by the Executive
without Good Reason, Death or Disability.
 
(i)   In the event of a termination of the Executive’s employment by the Company
for Cause, a termination by the Executive without Good Reason, or in the event
this Agreement terminates by reason of the death or Disability of the Executive,
the Executive shall be entitled to any unpaid compensation accrued through the
last day of the Executive’s employment, a lump sum payment in respect of all
accrued but unused vacation days (provided, that in no event shall the aggregate
number of such accrued vacation days exceed 10 days) at his Base Salary in
effect on the date such vacation was earned, and payment of any other amounts
owing to the Executive but not yet paid. The Executive shall not be entitled to
receive any other compensation or benefits from the Company whatsoever (except
as and to the extent the continuation of certain benefits is required by law).
 
(ii)   In the case of a termination due to death or disability, notwithstanding
any provision to the contrary in any stock option agreement between the Company
and the Executive, all options to acquire Company stock held by the Executive
shall accelerate and become fully vested upon the Date of Termination (and all
options shall thereupon become fully exercisable), and all stock options shall
continue to be exercisable for one year from the Date of Termination (or, if
shorter, until the expiration of their stated terms).
 
 
4

--------------------------------------------------------------------------------


 
(b)  Termination by the Company without Cause or by the Executive for Good
Reason. If (x) the Executive’s employment is terminated by the Company other
than for Cause, death or Disability (i.e., without Cause) or (y) the Executive
terminates employment with Good Reason, then the Executive shall be entitled to
receive the following from the Company:
 
(i)   The amounts set forth in Section 7(a)(i);
 
(ii)   Within 10 days after the Date of Termination, a lump sum cash payment
equal to the Highest Annual Bonus multiplied by the fraction obtained by
dividing the number of days in the year through the Date of Termination by 365;
 
(iii)   Within 10 days after the Date of Termination, a lump sum cash payment in
an amount equal to the sum of (A) the Executive’s Base Salary then in effect
(determined without regard to any reduction in such Base Salary constituting
Good Reason) and (B) the Highest Annual Bonus;
 
(iv)   For one year from the Date of Termination, the Company shall either (A)
arrange to provide the Executive and his dependents, at the Company’s cost
(except to the extent such cost was borne by the Executive prior to the Date of
Termination), with life, disability, medical and dental coverage, whether
insured or not insured, providing substantially similar benefits to those which
the Executive and his dependents were receiving immediately prior to the Date of
Termination, or (B) in lieu of providing such coverage, pay to the Executive no
less frequently than quarterly in advance an amount which, after taxes, is
sufficient for the Executive to purchase equivalent benefits coverage referred
to in clause (A); provided, however, that the Company’s obligation under this
Section 7(b)(iv) shall be reduced to the extent that substantially similar
coverages (determined on a benefit-by-benefit basis) are provided by a
subsequent employer;
 
(v)   Any other additional benefits then due or earned in accordance with
applicable plans and programs of the Company; and
 
(vi)   The Company will provide out-placement counseling assistance in the form
of reimbursement of the reasonable expenses incurred for such assistance within
the 12-month period following the Date of Termination. Such reimbursement amount
shall not exceed $40,000.
 
(c)  Termination in connection with a Change of Control. If the Executive’s
employment is terminated by the Company other than for Cause or by the Executive
for Good Reason during the Effective Period, then the Executive shall be
entitled to receive the following from the Company:
 
(i)   All amounts and benefits described in Section 7(a)(i) above;
 
(ii)   Within 10 days after the Date of Termination, a lump sum cash payment
equal to the Highest Annual Bonus multiplied by the fraction obtained by
dividing the number of days in the year through the Date of Termination by 365;
 
(iii)   Within 10 days after the Date of Termination, a lump sum cash payment in
an amount equal to the product of two (2) times the sum of (A) the Executive’s
Base Salary then in effect (determined without regard to any reduction in such
Base Salary constituting Good Reason) and (B) the Highest Annual Bonus;
 
 
5

--------------------------------------------------------------------------------


 
(iv)   For two years from the Date of Termination, the Company shall either (A)
arrange to provide the Executive and his dependents, at the Company’s cost
(except to the extent such cost was borne by the Executive prior to the Date of
Termination), with life, disability, medical and dental coverage, whether
insured or not insured, providing substantially similar benefits to those which
the Executive and his dependents were receiving immediately prior to the Date of
Termination, or (B) in lieu of providing such coverage, pay to the Executive no
less frequently than quarterly in advance an amount which, after taxes, is
sufficient for the Executive to purchase equivalent benefits coverage referred
to in clause (A); provided, however, that the Company’s obligation under this
Section 7(c)(iv) shall be reduced to the extent that substantially similar
coverages (determined on a benefit-by-benefit basis) are provided by a
subsequent employer;
 
(v)   Notwithstanding any provision to the contrary in any stock option
agreement between the Company and the Executive, all options to acquire Company
stock held by the Executive shall accelerate and become fully vested upon the
Date of Termination (and all options shall thereupon become fully exercisable),
and all stock options shall continue to be exercisable for the remainder of
their stated terms;
 
(vi)   Any other additional benefits then due or earned in accordance with
applicable plans and programs of the Company; and
 
(vii)   The Company will provide out-placement counseling assistance in the form
of reimbursement of the reasonable expenses incurred for such assistance within
the 12-month period following the Date of Termination. Such reimbursement amount
shall not exceed $40,000.
 
8.  Notice of Termination.
 
(a)  Any termination of the Executive’s employment by the Company for Cause, or
by the Executive for Good Reason shall be communicated by a Notice of
Termination to the other party hereto given in accordance with Section 12. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which: (i) is given at least 10 days prior to the Date of Termination, (ii)
indicates the specific termination provision in this Agreement relied upon,
(iii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iv) specifies the employment
termination date. The failure to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause will not
waive any right of the party giving the Notice of Termination hereunder or
preclude such party from asserting such fact or circumstance in enforcing its
rights hereunder.
 
(b)  A Termination of Employment of the Executive will not be deemed to be for
Good Reason unless the Executive gives the Notice of Termination provided for
herein within 12 months after the Executive has actual knowledge of the act or
omission of the Company constituting such Good Reason.
 
 
6

--------------------------------------------------------------------------------


 
9.  Mitigation of Damages. The Executive will not be required to mitigate
damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise. Except as otherwise provided
in Sections 7(b)(iv) and 7(c)(iv), the amount of any payment or benefit provided
for under this Agreement will not be reduced by any compensation or benefits
earned by the Executive as the result of self-employment or employment by
another employer or otherwise.
 
10.  Excise Tax Gross-Up.
 
(a)  Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (including
any acceleration) by the Company or any entity which effectuates a transaction
described in Section 280G(b)(2)(A)(i) of the Code to or for the benefit of the
Executive (whether pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
10) (a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties are incurred with respect to such excise
tax by the Executive (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes,
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Taxes imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. For purposes of this Section 10, the
Executive shall be deemed to pay federal, state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross Up
Payment is to be made, taking into account the maximum reduction in federal
income taxes which could be obtained from the deduction of state and local
income taxes.
 
(b)  All determinations required to be made under this Section 10, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent auditors or such other certified
public accounting firm of national standing reasonably acceptable to the
Executive as may be designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 10,
shall be paid by the Company to the Executive within five days of the later of
(i) the due date for the payment of any Excise Tax, and (ii) the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion to such effect, and to the effect that failure to report the
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”) or Gross-up Payments are
made by the Company which should not have been made (“Overpayments”), consistent
with the calculations required to be made hereunder. In the event the Executive
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the event the amount of Gross-up Payment exceeds the amount
necessary to reimburse the Executive for his Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by the Executive (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. The Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.
 
 
7

--------------------------------------------------------------------------------


 
11.  Legal Fees. All reasonable legal fees and related expenses (including costs
of experts, evidence and counsel) paid or incurred by the Executive pursuant to
any claim, dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Company if the Executive is successful on the
merits pursuant to a legal judgment or arbitration. Except as provided in this
Section 11, each party shall be responsible for its own legal fees and expenses
in connection with any claim or dispute relating to this Agreement.
 
12.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class certified
mail, return receipt requested, postage prepaid, addressed as follows:
 


(a)  if to the Board or the Company:
 
Discovery Laboratories, Inc.
350 South Main Street, Suite 307
Doylestown, PA 18901
Attn: David Lopez, Esq.
 
(b)  if to the Executive:
 
John G. Cooper
The address on file with the records of the Company
 
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
 
13.  Withholding. The Company shall be entitled to withhold from payments due
hereunder any required federal, state or local withholding or other taxes.
 
14.  Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supercedes the Employment
Agreement and all other prior agreements, written or oral, with respect thereto.
 
15.  Arbitration.
 
(a)  If the parties are unable to resolve any dispute or claim relating directly
or indirectly to this agreement (a “Dispute”), then either party may require the
matter to be settled by final and binding arbitration by sending written notice
of such election to the other party clearly marked “Arbitration Demand”.
Thereupon such Dispute shall be arbitrated in accordance with the terms and
conditions of this Section 15. Notwithstanding the foregoing, either party may
apply to a court of competent jurisdiction for a temporary restraining order, a
preliminary injunction, or other equitable relief to preserve the status quo or
prevent irreparable harm.
 
 
8

--------------------------------------------------------------------------------


 
(b)  The arbitration panel will be composed of three arbitrators, one of whom
will be chosen by the Company, one by the Executive, and the third by the two so
chosen. If both or either of the Company or the Executive fails to choose an
arbitrator or arbitrators within 14 days after receiving notice of commencement
of arbitration, or if the two arbitrators fail to choose a third arbitrator
within 14 days after their appointment, the American Arbitration Association
shall, upon the request of both or either of the parties to the arbitration,
appoint the arbitrator or arbitrators required to complete the panel. The
arbitrators shall have reasonable experience in the matter under dispute. The
decision of the arbitrators shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrators may be
ordered by any court of competent jurisdiction.
 
(c)  Nothing contained herein shall operate to prevent either party from
asserting counterclaim(s) in any arbitration commenced in accordance with this
Agreement, and any such party need not comply with the procedural provisions of
this Section 15 in order to assert such counterclaim(s).
 
(d)  The arbitration shall be filed with the office of the American Arbitration
Association (“AAA”) located in New York, New York or such other AAA office as
the parties may agree upon (without any obligation to so agree). The arbitration
shall be conducted pursuant to the Commercial Arbitration Rules of AAA as in
effect at the time of the arbitration hearing, such arbitration to be completed
in a 60-day period. In addition, the following rules and procedures shall apply
to the arbitration:
 
(i)   The arbitrators shall have the sole authority to decide whether or not any
Dispute between the parties is arbitrable and whether the party presenting the
issues to be arbitrated has satisfied the conditions precedent to such party’s
right to commence arbitration as required by this Section 15.
 
(ii)   The decision of the arbitrators, which shall be in writing and state the
findings, the facts and conclusions of law upon which the decision is based,
shall be final and binding upon the parties, who shall forthwith comply after
receipt thereof. Judgment upon the award rendered by the arbitrator may be
entered by any competent court. Each party submits itself to the jurisdiction of
any such court, but only for the entry and enforcement to judgment with respect
to the decision of the arbitrators hereunder.
 
(iii)   The arbitrators shall have the power to grant all legal and equitable
remedies (including, without limitation, specific performance) and award
compensatory damages provided by applicable law, but shall not have the power or
authority to award punitive damages. No party shall seek punitive damages in
relation to any matter under, arising out of, or in connection with or relating
to this Agreement in any other forum.
 
 
9

--------------------------------------------------------------------------------


 
(iv)   Except as provided in Section 11, the parties shall bear their own costs
in preparing for and participating in the resolution of any Dispute pursuant to
this Section 15, and the costs of the arbitrator(s) shall be equally divided
between the parties.
 
(v)   Except as provided in the last sentence of Section 15(a), the provisions
of this Section 15 shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court or before any administrative
tribunal with respect to any Dispute arising in connection with this Agreement.
Any party commencing a lawsuit in violation of this Section 15 shall pay the
costs of the other party, including, without limitation, reasonable attorney’s
fees and defense costs.
 
16.  Miscellaneous.
 
(a)  Governing Law. This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of New York without regard to the
application of choice of law rules.
 
(b)  Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the parties hereto.
 
(c)  Severability. If one or more provisions of this Agreement are held to be
invalid or unenforceable under applicable law, such provisions shall be
construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.
 
(d)  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the beneficiaries, heirs and representatives of the Executive
(including the Beneficiary) and the successors and assigns of the Company. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place. Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.
 
(e)  Successors and Assigns. Except as provided in Section16(d) in the case of
the Company, or to the Beneficiary in the case of the death of the Executive,
this Agreement is not assignable by any party and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.
 
(f)  Remedies Cumulative; No Waiver. No remedy conferred upon either party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by either party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.
 
 
10

--------------------------------------------------------------------------------


 
(g)  Survivorship. Notwithstanding anything in this Agreement to the contrary,
all terms and provisions of this Agreement that by their nature extend beyond
the termination of this Agreement shall survive such termination.
 
(h)  Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements, promises, covenants or arrangements, whether
oral or written, with respect thereto.
 
(i)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one document.
 
17.  No Contract of Employment. Nothing contained in this Agreement will be
construed as a right of the Executive to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.
 
18.  Executive Acknowledgement. The Executive hereby acknowledges that he has
read and understands the provisions of this Agreement, that he has been given
the opportunity for his legal counsel to review this Agreement, that the
provisions of this Agreement are reasonable and that he has received a copy of
this Agreement.
 
 
11

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.
 
DISCOVERY LABORATORIES, INC.
 

   
 By:  
/s/ Robert J. Capetola    

--------------------------------------------------------------------------------

 
Name: Robert J. Capetola, Ph.D.
Title: President and Chief Executive Officer

 
 

   
     
/s/ John G. Cooper     

--------------------------------------------------------------------------------

  John G. Cooper

 
 
 
12

--------------------------------------------------------------------------------




EXHIBIT A
 
(a)  “Beneficiary” means any individual, trust or other entity named by the
Executive to receive the payments and benefits payable hereunder in the event of
the death of the Executive. The Executive may designate a Beneficiary to receive
such payments and benefits by completing a form provided by the Company and
delivering it to the General Counsel of the Company. The Executive may change
his designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Company a new beneficiary
designation form. If a Beneficiary has not been designated by the Executive, or
if no designated Beneficiary survives the Executive, then the payment and
benefits provided under this Agreement, if any, will be paid to the Executive’s
estate, which shall be deemed to be the Executive’s Beneficiary.
 
(b)  “Cause” means: (i) the Executive’s willful and continued neglect of the
Executive’s duties with the Company (other than as a result of the Executive’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive by the Company which
specifically identifies the manner in which the Company believes that the
Executive has neglected his duties; (ii) the final conviction of the Executive
of, or an entering of a guilty plea or a plea of no contest by the Executive to,
a felony; or (iii) the Executive’s willful engagement in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company. Any act, or failure
to act, based on authority given pursuant to a resolution duly adopted by the
Board of Directors of the Company (the “Board”), or the advice of counsel to the
Company, will be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
 
(c)  “Change of Control” means the occurrence of any one of the following
events:
 
(i)   any “person” (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, an underwriter temporarily holding securities pursuant to an offering
of such securities or any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, directly or indirectly acquires “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act) of securities
representing 35% of the combined voting power of the Company’s then outstanding
securities;
 
(ii)   persons who, as of the date of this Agreement constitute the Board (the
“Incumbent Directors”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority thereof; provided, that any person becoming a
director of the Company subsequent to the date of this Agreement shall be
considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least two-thirds (2/3) of the Incumbent
Directors in an action taken by the Board or a Committee thereof; provided,
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;
 
 
13

--------------------------------------------------------------------------------


 
(iii)   the consummation of a reorganization, merger, statutory share exchange,
consolidation or similar corporate transaction (each, a “Business Combination”)
other than a Business Combination in which all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s voting
securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the voting
securities of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of the Business Combination owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership of the Company’s voting securities immediately prior to such
Business Combination; or
 
(iv)   the Company consummates a sale of all or substantially all of the assets
of the Company or the stockholders of the Company approve a plan of complete
liquidation of the Company.
 
(d)  “Change of Control Date” means any date after the date hereof on which a
Change of Control occurs; provided, however, that if a Change of Control occurs
and if the Executive’s employment with the Company is terminated or an event
constituting Good Reason (as defined below) occurs prior to the Change of
Control, and if it is reasonably demonstrated by the Executive that such
termination or event (i) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control, or (ii) otherwise arose
in connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.
 
(e)  “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.
 
(f)  “Date of Termination” means the date specified in a Notice of Termination
pursuant to Section 8 hereof, or the Executive’s last date as an active employee
of the Company before a termination of employment due to death, Disability or
other reason, as the case may be.
 
(g)  “Disability” means a mental or physical condition that renders the
Executive substantially incapable of performing his duties and obligations under
this Agreement, after taking into account provisions for reasonable
accommodation, as determined by a medical doctor (such doctor to be mutually
determined in good faith by the parties) for three or more consecutive months or
for a total of six months during any 12 consecutive months; provided, that
during such period the Company shall give the Executive at least 30 days’
written notice that it considers the time period for disability to be running.
 
 
14

--------------------------------------------------------------------------------


 
(h)  “Effective Period” means the period beginning on the Change of Control Date
and ending 24 months after the date of the related Change of Control.
 
(i)  “Good Reason” means, unless the Executive has consented in writing thereto,
the occurrence of any of the following: (i) the assignment to the Executive of
any duties inconsistent with the Executive’s position, including any change in
status, title, authority, duties or responsibilities or any other action which
results in a material diminution in such status, title, authority, duties or
responsibilities; (ii) a reduction in the Executive’s Base Salary by the
Company; (iii) the relocation of the Executive’s office to a location more than
30 miles from Doylestown, Pennsylvania; (iv) the failure of the Company to
comply with the provisions of Section 6(a); (v) following a Change of Control,
unless a plan providing a substantially similar compensation or benefit is
substituted, (A) the failure by the Company to continue in effect any material
fringe benefit or compensation plan, retirement plan, life insurance plan,
health and accident plan or disability plan in which the Executive was
participating prior to the Change of Control, or (B) the taking of any action by
the Company which would adversely affect the Executive’s participation in or
materially reduce his benefits under any of such plans or deprive him of any
material fringe benefit; or (vi) the failure of the Company to obtain the
assumption in writing of the Company’s obligation to perform this Agreement by
any successor to all or substantially all of the assets of the Company within 15
days after a Business Combination or a sale or other disposition of all or
substantially all of the assets of the Company.
 
(j)  “Highest Annual Bonus” means the largest annual cash bonus paid to the
Executive by the Company with respect to the three fiscal years of the Company
immediately preceding the year containing the Change of Control Date or the Date
of Termination, as applicable (annualized for any fiscal year consisting of less
than 12 full months).
 


 

15

--------------------------------------------------------------------------------

